Citation Nr: 1645642	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  10-08 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder (claimed as pinched nerve of the neck).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from April 1987 to July 1990.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and December 2015 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In September 2013 and June 2014, the Board remanded the cervical spine appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

In June 2014 decision, the Board also granted a 40 percent rating for degenerative changes of the right clavicle and right shoulder impingement, but no higher, and determined that a TDIU was not raised by the record in connection with such claim.  The Veteran appealed the June 2014 decision pertaining to his right shoulder disability to the U.S. Court of Appeals for Veterans Claims (Court) insofar as the Board found that the issue of entitlement to a TDIU was not raised by the record.  The Veteran, through his attorney, and the Secretary of VA submitted a Joint Motion for Remand (JMR) that did not seek to disturb the rating assigned for degenerative changes of the right clavicle and right shoulder impingement, but only sought consideration of a TDIU.  In a June 2015 Order, the Court granted the JMR, vacated the portion of the June 2014 Board decision that held that TDIU was not raised by the record, and remanded the case to the Board for further appellate review.

In August 2015, the Board added the TDIU issue to the appeal and remanded the appeal to the RO via the AMC in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The current cervical spine disorder was not manifested during the Veteran's active military service, is not shown to be the result of a disease or injury in active military service, and is not shown to have manifested within one year from the date of his separation from active service.

2.  The Veteran's service-connected disabilities are not shown to be of such severity so as to preclude substantially gainful employment consistent with his education and experience.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disorder is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied by letters sent to the Veteran in February 2008, July 2010, and August 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues has been obtained.  His service treatment records (STRs), service personnel records, Social Security Administration (SSA) disability benefits records, and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Veteran participated in VA examinations in May 2008, July 2010, March 2012, January 2014 and December 2015, the results of which have been included in the claims file.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and medical opinions that were supported by sufficient rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There has been substantial compliance with the Board's September 2013, June 2014, and August 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands included instructions to send the Veteran a letter that provided him with the appropriate release form (VA Form 21-4142) to obtain his treatment records from his private physician.  The Veteran was sent this letter in August 2015, and evidence that he has indicated was relevant to his claims has been obtained.  The AOJ was directed to obtain the Veteran's SSA records, which have been associated with the claims file.  The AOJ was instructed to provide the Veteran a chance to submit VA 21-8940 Form for his TDIU claim, which the Veteran submitted in August 2015.  Further, the remands included instructions to obtain records of in-service treatment at Keesler Air Force Base.  These records have been associated with the claims file.  The remands also directed the AOJ to obtain VA examinations and medical opinions regarding the nature and etiology of the Veteran's cervical spine disorder.  These VA examinations and medical opinions were obtained in January 2014 and December 2015.  Finally, the remands included readjudicating the claims, which was accomplished in the March 2014 and December 2015 Supplemental Statements of the Case. 

Joint motion required further adjudication of the potential TDIU claim.  That has been accomplished.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection Claim

Service connection is warranted where the evidence establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

A current disability has been established.  On VA examinations in May 2008, January 2014, and December 2015, the Veteran was diagnosed with degenerative disc disease of the cervical spine.  The December 2015 VA examination also diagnosed the Veteran with degenerative arthritis of the cervical spine.  Thus, the Veteran has satisfied the first element of service connection.

The element of an in-service injury is also established.  The Veteran's March 1987 military entrance examination documented a normal cervical spine.  His STRs document a fracture of the right clavicle shaft and right shoulder in October 1987 after playing football.  Medical records have been obtained from Keesler Air Force Base that confirm the Veteran was injured in a motor vehicle accident on June 17, 1989, and that he was hospitalized for two days, primarily for observation.  He was diagnosed with multiple blunt trauma status post motor vehicle accident and minor head abrasions.  His April 1990 military separation examination documents a deformity of the right clavicle with pain, but reveals a normal cervical spine.  His active military service ended in July 1990.  The Veteran contends his neck injury was incurred as a result of these accidents.  The Veteran is already service-connected for his right clavicle and right shoulder, and this issue is not currently on appeal.

The first post-service relevant complaint was in a February 2008 VA Medical Center treatment record, which documented that the Veteran had musculoskeletal neck pain.  At this treatment visit, the Veteran did not report that his symptoms had been present since his active military service.  Again, the Veteran's active duty ended in 1990.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

Specifically, a VA examination was conducted of the cervical spine in May 2008, but the VA examiner did not provide an opinion regarding the etiology of the cervical spine disability.

The Veteran was afforded another VA spine examination in January 2014.  Following a review of the claims file (to include the lay statements) and a physical examination of the Veteran, the examiner determined that the Veteran's current cervical spine disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness (i.e., the June 1989 in-service motor vehicle accident).  The examiner reasoned that a review of the STRs showed that the Veteran was seen in June 1989 for complaints of the left ankle pain two weeks after the motor vehicle accident without any mention of neck pain.  On his separation military examination, there were no complaints of neck pain.  The examiner found that the Veteran's cervical spine disorder was at least as likely than not related to genetic factors, process of aging, intrinsic disc loading, and cumulative life activities. 

The examiner added that the preponderance of medical evidence does not support acute, recurrent and/or chronic cervical strain as a direct proximate cause of degenerative disc disease/osteoarthritis of cervical spines.  The examiner stated that if the Veteran sustained a significant neck injury in the June 1989 motor vehicle accident, he would have sought medical care prior to November 2007.  The examiner stated that the rationale for the above opinions was based upon a review of the claims file in its entirety, a clinical interview with a physical examination of the Veteran, as well as the examiner's training and 35 years of experience.  The examiner was not able to review the Keesler hospital records, because they were received after the examination.

Accordingly, the Veteran was provided another VA spine examination in December 2015.  Following a review of the claims file (to include the Keesler and Hancock medical treatment records) and a physical examination of the Veteran, the examiner determined that the Veteran's current cervical spine disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  

The December 2015 VA examiner reasoned the STRs documented a fractured clavicle in 1987 in service while playing football.  No complaints of neck pain were found in the multiple clinic visits related to the Veteran's fractured clavicle.  The Veteran's hospital records pertaining to the in-service motor vehicle accident in 1989 were also reviewed by the examiner.  The examiner noted that on the Keesler and Hancock treatment records, the Veteran had no spinal tenderness, and cervical spine X-rays were normal.  Bruising/abrasions were noted on the anterior neck.  The examiner stated that in-service Keesler progress notes documented that the Veteran's neck was supple and nontender with complaints of soreness with turning the neck.  A STR dated in June 1989 (2 days after the accident) documented "no complaints of pain or discomfort."  Thus, based on a review of the hospital records, the examiner opined that the Veteran might have suffered a cervical strain (an acute muscle injury of the neck which is self-limited and resolves over time).  The examiner noted that the STRs after the time of the motor vehicle accident documented no complaints of neck symptoms or treatment.  The Veteran's military separation examination was silent for complaints of neck pain or other symptoms.  A review of the Veteran's civilian records and VA records did not indicate a diagnosis of a neck condition until the mid-2000s.  Therefore, based on the Veteran's verbal history, a review of his STRs and medical records after service, and clinical experience and expertise, the examiner found that the Veteran's current cervical spine disability was less likely than not incurred in or caused by the 1987 shoulder injury and/or the 1989 MVA during service.  

In answer to the question as to whether or not the Veteran's chronic cervical strain was the cause of his degenerative disc disease and/or osteoarthritis of the cervical spine, the examiner stated that there was no diagnosis of chronic cervical strain in the STRs.  No complaints related to the neck were found after the Veteran was treated for the motor vehicle accident in 1989.  More likely than not, the examiner opined that the Veteran had an acute cervical strain that resolved over time after the motor vehicle accident.  No complaints were found in the STRs or on the military separation examination related to any neck symptoms.  There is no nexus between a cervical strain (a muscle injury) and the development of degenerative disc disease or degenerative joint disease of the cervical spine.  The Veteran's current cervical spine disability is more likely than not due to or caused by the normal process of aging, genetic factors, cumulative life activities (such as operating heavy equipment), and intrinsic disc loading.  There is no evidence in the medical literature that links a cervical strain (either acute or chronic) to the development of degenerative disc disease or degenerative joint disease of the neck.

The VA examiners clearly reviewed the STRs and other evidence in the claims folder and considered an accurate history.  They provided medical opinions that are supported by and consistent with the evidence of record.  They gave an alternative theory to address the etiology of the current cervical spine disorder - namely, genetic factors, process of aging, intrinsic disc loading, and cumulative life activities.  The December 2015 VA examiner also cited to medical literature in forming his opinion.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, service connection for a cervical spine disorder is not warranted.

The Veteran's claim also cannot be granted based on continuity of symptomatology since service.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from February 2008, almost twenty years after the Veteran's military separation in 1990.  Furthermore, in a February 2010 VA treatment record, the Veteran reported having neck pain for only the past two years.  At VA examinations he reported that a neck disability was identified only in 2007 or 2008, and he has not otherwise reported a continuity of symptomatology.

This post-service treatment record demonstrates that the Veteran has not had continuous neck pain since his in-service injuries.  Further, the STRs do not show that the Veteran developed chronic neck arthritis during his active military service.  The STRs do not document any diagnosis of arthritis of the cervical spine, and the military separation examination revealed a normal cervical spine.  There is no evidence in the STRs that any sustained in-service neck injury did not resolve prior to the Veteran's military discharge.  When the Veteran was first treated post-service in 2008, he did not indicate that his neck pain had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the cervical spine.  As stated above, the earliest post-service medical treatment records are dated from 2008, and the Veteran was separated from the active duty in 1990.  No diagnosis of arthritis of the cervical spine was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the lay statements from the Veteran, his mother, and his spouse in support of the claim.  The Board acknowledges that the Veteran, his spouse, and his mother are competent, even as a layperson, to attest to factual matters of which they have first-hand knowledge, e.g., an injury experienced or symptoms observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran, his mother, and his spouse are competent to report that the Veteran has experienced neck pain since his active military service, the Board must still weigh his lay statements against the other evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

While the Veteran's spouse reported in a 2008 statement that she had been married to the Veteran for 19 years and had significant neck pain and headaches ever since she had known him; this is contrary to the contemporaneous records showing that the Veteran did not report these symptoms when being seen by treatment providers and reported no ongoing symptoms at VA examinations.  This evidence is more probative and of greater credibility than the spouses report.  

In a statement also received in 2008, the Veteran's mother reported a history of neck pain and headaches for "many years."  This statement does not place the onset of symptoms in, or near, the time of active service.  

Other lay statements only confirm the well documented auto accident in service; but are not probative of the question of whether the current neck disability is related to the accident.

In making this credibility determination, the Board does not find the lay statements concerning the etiology of the Veteran's cervical spine disorder to be credible, since his STRs make no reference to arthritis of the cervical spine, since the Veteran told his VA physician that he had only been experiencing neck pain since 2008 (i.e., two years), and since the first documentation of neck pain post-service was in 2008, almost twenty years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show that the current arthritis of the cervical spine was incurred in service and which contains only negative nexus medical opinions.  

For the reasons set forth above, the Board finds that the lay statements regarding the etiology of the Veteran's cervical spine disorder are not credible.  Therefore, these lay statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the lay statements in support of this current claim, is unfavorable to the claim for service connection for a cervical spine disorder.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a cervical spine disorder is not warranted.

III.  TDIU Claim

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 
Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

The Court held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.   

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the veteran's service-connected disabilities have on his or her ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2015). 

In this case, the Veteran's sole service-connected disability, degenerative changes of the right clavicle and right shoulder impingement (dominant hand), is rated as 40 percent disabling.  As such, the objective minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for the award of a schedular TDIU are not met. 

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of their service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director of Compensation Service all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The Court has clarified that where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  An assessment for extraschedular referral requires consideration of all of the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

Accordingly, the Board will now consider whether the competent evidence otherwise demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  

In August 2015, the Veteran submitted formal TDIU application (VA 21-8940 Form) regarding his educational and occupational history.  On the Form, the Veteran indicated that he service-connected degenerative changes of the right clavicle and right shoulder impingement prevented him from securing or following any substantially gainful employment.  He stated that he last worked full-time in August 2005 as a lab technician, and his service-connected disability began to affect his full-time employment in December 2007.  He reported last working in February 2008 for a trucking company in a labor type of work.  The Veteran had two years of college, but no other education or training.

The Veteran was afforded a VA examination of his service-connected disability in January 2008.  At the examination, the Veteran reported that he previously worked as a lab technician, but lost his job after Hurricane Katrina.  The Veteran then started doing heavy labor, which caused him to develop pain in his right clavicle and right shoulder on a daily basis.  The Veteran reported pain with lifting anything of any significant weight or when doing any type of overhead work.  The Veteran was currently employed as a heavy equipment operator.  As part of his job, the Veteran had to use a joystick with his right hand and he complained of worsening pain in his right clavicle and right shoulder for several hours after work.  The Veteran stated that he was able to perform his activities of daily living and his occupation, even with the pain.  

In May 2008, another VA examination of the right shoulder and right clavicle was conducted.  The Veteran reported pain whenever he used his right shoulder.  He got a flare-up of right shoulder pain daily, mainly with any activity whenever he tried to do any lifting or physical activities.  With flare-ups, he had increased pain and additional limitations.  He had to stop and change arms.  The flare-ups would last for two minutes.  The Veteran stated that he could perform his activities of daily living.  He was currently working at a light-duty job in an office supervisor position, but stated he could not perform physical light duty positions.  Prior to this position, the Veteran was working as a heavy equipment operator.  He was then off work from January to April 2008 secondary to his increased pain from his service-connected disability.  The Veteran denied any occupational effects currently.

The Veteran was provided another VA examination in July 2010.  At the examination, the Veteran was currently unemployed, but denied any impediment to his activities of daily living.  He described pain in his right clavicle and right shoulder.  He stated that there was no effect on his occupation.  The examiner found that the service-connected disability caused mild functional limitations.

In March 2012, another VA examination was conducted.  The Veteran was currently unemployed and reported pain in his right shoulder.  The examiner found that the Veteran's service-connected right shoulder had minimal functional limitations and the service-connected right clavicle had no functional limitations on the Veteran's employability.

The Joint Motion pointe to the January 2014 examination report that the shoulder disability impacted work.  At the January 2014 VA examination, the Veteran was unemployed and he reported chronic pain in his right shoulder.  He described flare-ups in which he could not move his arm.  The examiner found that the service-connected disability did impact the Veteran's ability to work in that he could not do work above his shoulder, sleep on his right side, or drive for more than one hour.  The Veteran also could not perform vibratory lawn maintenance.  However, even considering the aforementioned, the examiner found that the service-connected disability caused mild functional limitation but the Veteran could still perform sedentary work.

The examination report included the Veteran's report that he was receiving SSSA benefits based on neck and low back disabilities and did not report unemployment due to the shoulder disability.

Most recently, the Veteran was afforded a VA examination in December 2015, in which he reported right shoulder pain.  He stated that he could not hold any weight in the right arm and that when he lifted the right arm, he had a sensation of pins and needles in the arm.  He denied any flare-ups of the right arm.  Following a physical examination of the Veteran and a review of the Veteran's claims file, the VA examiner noted that the Veteran reported that in the past he worked with heavy equipment and also worked as a lab technician.  He was currently receiving SSA disability benefits.  He reported that he had last worked in 2005 as a lab technician.  He had worked previously as a heavy equipment operator, which he reported bothered his neck and back due vibration and bouncing of the machines and having to turn to see where he was going.  He also reported that using his right arm to operate the machines caused pain in the right arm.  Based on his report, however, he was working as a lab technician at his last job prior to quitting work.  

The examiner opined that lab work was sedentary employment and the Veteran's right shoulder disability would not prevent him from doing such sedentary work.  Based on the Veteran's history, clinical evaluation, review of medical records and clinical experience and expertise, the examiner determined that it was less likely than not that the Veteran's service-connected disability would prevent him from obtaining and maintaining gainful employment in sedentary employment, such as the lab work he had previously performed.  The examiner found that, regardless of the Veteran's current employment status, his service-connected disability did not impact his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).

The Veteran receives disability benefits from SSA in part due to his right shoulder disability; however, the SSA decision states that the primary disability that resulted in the Veteran's unemployment was a non-service connected psychiatric disability.  In an August 2010 decision, SSA determined that the Veteran had been disabled since February 2010 for primarily his affective/mood disorders and secondarily for his anxiety-related disorders.  However, SSA noted that the Veteran claimed he was also unable to work due to various other physical disabilities, to include his right shoulder.

The Joint Motion also pointed to the 2008 report by the Veteran that he had taken three months off of work during that year due to the shoulder disability.  This is contradicted by his other reports; that he had not worked since 2005.  In any event the highly probative opinions obtained during the course of the appeal weigh against a finding that the shoulder disability would preclude gainful sedentary employment for which the Veteran is qualified.

In short, the probative evidence of record does not establish that the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences.  In light of this, application of 38 C.F.R. § 4.16(b) is not warranted and the claim for a TDIU rating claim must be denied.


ORDER

The claim of entitlement to service connection for a cervical spine disorder (claimed as pinched nerve of the neck) is denied.

The claim of entitlement to a TDIU is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


